DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the preliminary amendment filed 9/26/2019. Claims 3, 4, 6 and 7 have been amended. No claims have been added. No claims have been cancelled. Claims 1-14 have been amended. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gandhi et al. US 2018/0139274 (hereinafter Gandhi).

Regarding claim 1, Gandhi teaches wherein an apparatus (cNS 60) comprising a processor (processor 69), a memory (memory 67), and communication circuitry (network receiving & forwarding circuitry) [Gandhi, Figs. 1 &13,  ¶74 and ¶127], the apparatus being connected to a low power wide area network (LPWAN) via its communication circuitry [Gandhi, ¶3 and ¶22], the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when 
receiving a join request, via a gateway, from an end node [Gandhi, Fig. 5 (502-504 Join request relayed between devices via gateway 30A); ¶78, ¶74 and ¶76]; and 
based on the join request, determining a network server to manage the end node [(determining a server, such as the App Server 70 to manage the end node 20-1)]. 

Regarding claim 2, Gandhi teaches the apparatus as recited in claim 1, wherein the join request includes an indication of the network server that is preferred by the end node [Gandhi, ¶78 and ¶116 (the cNS determines the App Server that is identified/preferred by the end device based on the identifier comprised within the join request message)]. 

Regarding claim 4, Gandhi teaches the apparatus as recited in claim 1, wherein the apparatus further comprises computer-executable instructions which, when executed by the processor of the apparatus, cause the apparatus to perform further operations comprising: 
receiving the join request, via a plurality of gateways, from the end node [Gandhi, Fig. 7 Element 702 & Fig. 14, Elements 1402-1404, ¶63 & ¶101]; 
receiving a received signal strength (RSS) indication from each of the plurality of gateways such that each gateway is associated with a respective RSS [Gandhi, ¶85 & ¶94]; 
based on the RSS indications (communicated within metadata), selecting a gateway from the plurality of gateways to serve the end node [Gandhi, Fig. 7, ¶93-¶94]; and 
sending a join accept message, via the selected gateway, to the end node during a receive window of the end node [Gandhi, Fig. 7, Element 718 and also see Figure 14 Element 1404 and ¶104]. 


based on the join request, sending an uplink report to a location management network function, wherein location information associated with the end node can be determined from the uplink report, and one or more network functions can subscribe to the location information [Gandhi, ¶35 & ¶68 (uplink data transmission of metadata associated with the end devices can be used to report and determine location information for the purpose of location tracking)]. 

Regarding claim 6, Gandhi teaches the apparatus as recited in claim 1, wherein the network server is determined to manage the end node based on a load that is balanced across a plurality of network servers [Gandhi, ¶42 & ¶34 (load balancing)]. 

Regarding claim 7, Gandhi teaches the apparatus as recited in claim 1, wherein the apparatus is a default network server (cNS), and the determined network server (App Server) is a managing network server that is different from the default network server (cNS) [Gandhi, Figure 1]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gandhi, as applied to claim 1, and further in view of Gandhi et al. US 10,321,397 (hereinafter Gandhi2).
Regarding claim 3, Gandhi teaches the apparatus as recited in claim 1 (see the rejection of claim 1 above), wherein the join request includes an indication [Gandhi, ¶101-¶102 (join message comprises identifying system information)], but it does not teach wherein the indication is of a class of the end node. 
However Gandhi2 does teach wherein the indication is of a class of the end node (a LoRa end device can be configured according to particular device class types defined by the LoRa Alliance which may be included in a communicated request)[Ghandi2, Column 2, Lines 36-45 and Column 6, Lines 35-55]. 
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Gandhi, indicating an apparatus utilizing a LPWAN, with the teaching of Gandhi2, indicating a LoRa end device that can be configured according to particular device class types communicated in a request. The resulting benefit of the combination would have been the ability to adjust scheduling of communication windows according to class.

s 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi, in view of Scharf US 2013/0318239 (hereinafter Scharf).
Regarding claim 9,  Gandhi teaches an apparatus (cNS 60) comprising a processor (processor 69), a memory (memory 67), and communication circuitry (network receiving & forwarding circuitry) [Gandhi, Figs. 1 &13,  ¶74 and ¶127], the apparatus being connected to a low power wide area network (LPWAN) via its communication circuitry [Gandhi, ¶3 and ¶22], the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations [Gandhi, ¶127] comprising: 
receiving a join request, via a gateway, from an end node  [Gandhi, Fig. 5 (502-504 Join request relayed between devices via gateway 30A); ¶78, ¶74 and ¶76], While Gandhi teaches wherein there are load balancers for allocating between servers [Gandhi, ¶42] it does not explicitly teach load target information.
Scharf teaches receiving, from a network management function, load target information (load target server list) associated with each network server in the LPWAN [Scharf, ¶56 (the token used to receive an allocation list for load balancing data between each of the servers of Figures 2-3 of the network)]; and 
based on the join request and the load target information, assigning a network server to manage the end node [Scharf, ¶56 (based on the join message and network allocation server list for load balancing, a server is assigned to the end node for managing the end node to receive traffic to and from the end node)]. 
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Gandhi, indicating load balancers with the teachings of Scharf, indicating the use of load target information to manage the assignment of a 

Regarding claim 10, Gandhi and Scharf teaches the apparatus as recited in claim 9, wherein the load target information is qualitative or associated with a numerical index (the allocation list is a type of load target information that is a numerical index for load balancing) [Scharf, ¶56]. 
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Gandhi, indicating load balancers with the teachings of Scharf, indicating the use of load target information being a numerical index (list) to manage the assignment of a network device. The resulting benefit of the combination would have been the ability to reduce overall unequal processing burdens placed on devices within the network.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lu US 2017/0164187 (hereinafter Lu), in view of Lee US 2018/0262340 (hereinafter Lee).
Regarding claim 11, Lu teaches an apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus [Lu, Figure 1], cause the apparatus to perform operations comprising: 
receiving a configuration request from a third party application [Lee, ¶92 (3rd party app uses the API to send configuration parameters to a relay UE to operate to server another device (remote UE 1000))], wherein the configuration request indicates at least one of a targeted network server of a low power wide area network (LPWAN), a request type, and a parameter associated with the request type 
implementing the configuration request [Lu, ¶92 (performing exchange of configuration)], but it does not explicitly teach verifying that the third party application is allowed to configure the targeted network server.
However, Lee teaches verifying that the third party application is allowed to configure the targeted network server by teaching wherein there is a verification that may be performed on engaging endpoints that are sending data and instructions between one another using a verification of a certificate to determined if the device is authorized or allowed to transmit the data and instructions for configuration of the endpoint device [Lee, ¶23]. 
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Lu, indicating the exchanging of requests to perform configuration of end devices, with the teachings of Lee, indicating a that an incoming party is vetted based on credentials to determine that it is allowed to participate in data and instruction exchange. The resulting benefit of the combination would have been the ability to reduce unauthorized access and system alterations.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lu, in view of Lalam US 2019/0053180 (hereinafter Lalam).

Regarding claim 12, Lu, in view of Lee teaches the apparatus of the LPWAN as recited in claim 11 (see rejection above), but it does no teach wherein the request type comprises a request to set the maximum aggregated transmit duty cycle of end nodes that have joined the network server, a request to set a frequency and a data rate for a receive window following each uplink transmission, a request to 
However, Lalam teaches wherein the request type comprises a request to set the maximum aggregated transmit duty cycle of end nodes that have joined the network server, a request to set a frequency and a data rate for a receive window following each uplink transmission, a request to set a frequency used for beacon transmission, a request to set a receive slot configuration, or a request to set a scheduled transmission period [Lalam, ¶48-¶49 (request to change to class B ¶49, which sets a scheduled transmission occurring periodically ¶48)].
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Lu, indicating the exchanging of requests to perform configuration of end devices, with the teachings of Lalam, indicating a that an request may be used to change classes which directly affect the scheduled transmission periods. The resulting benefit of the combination would have been the ability to quickly manipulate transmission period scheduling using a group category.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sizer et al. US 2019/0280952 (hereinafter Sizer), in view of Lee.

Regarding claim 13, Sizer teaches an apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising [Sizer, ¶117 & ¶121 (processor and memory with instructions)]: 
rd party application, shown as a service-state monitor 12, to a connectable network device 10 a status request) ¶65 (LPWAN)  (the UE may serve to obtain status information such as capability, location & association information)]but it does not teach wherein there is a verifying that the third party application is allowed to access information indicated in the status request. 
However, Lee teaches verifying that the third party application is allowed to participate in the exchange of network information between devices in order to access information of the opposite device by teaching wherein there is a verification that may be performed on engaging endpoints that are sending data between one another using a verification of a certificate to determine if the device is authorized or allowed to participate in information/data exchanges with the other endpoint device [Lee, ¶23]; and 
if the third party is successfully verified, forwarding the status request to the targeted network server [Lee, ¶23 (if the certificate is verified the communication exchange is allowed to proceed)].
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Sizer, indicating the exchanging of requests to perform status inquiries of end devices, with the teachings of Lee, indicating a that an incoming party is vetted based on credentials to determine that it is allowed to participate in data and instruction exchange. The resulting benefit of the combination would have been the ability to reduce unauthorized access and system data acquisition.



Allowable Subject Matter
s 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467